DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Martch et al. (USPN 2015/0007232 A1).

As to claim 1, Martch teaches an input device (see at least fig. 1: remote control 12) for operating a multimedia device (see at least fig. 1: system 10) depending on the position of a 
the pressure plate which comprises a bottom side and a top side opposite the bottom side, on which the user can move their finger (see at least figs. 1: buttons 22, fig. 2: button sensor 44 and [0022] “The button sensor 44 is generally a pressure sensitive sensor located under the buttons 20. The button sensor 44 detects when an object, preferably a finger, presses a button”),
a regular grid (see at least fig. 1: grid pattern 22) made of tactile elements (see at least [0031] “the remote control 12 may provide tactile feedback to the user in order to distinguish between the different buttons 20 in the grid pattern 22”) which can be haptically sensed by the user's finger and which are formed on the top side of the pressure plate, wherein the regular grid is arranged to form a same grid as a grid of a menu on a screen and each of the tactile depressions on the remote control is assigned to a menu item of the menu (see at least figs. 1: grid pattern 22 corresponds to menu 32 and [0019] “selectable options 32 are also arranged in the same grid pattern 22 as the buttons 20 on the remote control 12. Each one of the user selectable options 32 that is arranged in the grid pattern 22 corresponds to each one of the buttons 20 that are arranged in the grid pattern 22”); and
a switch membrane embedding with sensor plates arranged on the bottom side of the pressure plate which is set up to transmit a button selection signal to the multimedia device depending on the position of the finger on the top side, wherein the sensor plates are arranged to form the same grid as the regular grid of the tactile elements on the top side of the pressure 
Note that the switch membrane and bottom side are not shown directly.  However, Martch teaches a pressure sensitive sensor located under buttons 20 – therefore, the top side is the button side shown and the bottom side is under the buttons as described.  Further, Martch teaches that the button sensor 44 detects when a finger presses a button and the button sensor 44 is used to detect when a user desires to select one of the user selectable options 32 using the grid pattern 22 and upon pushing the button, the button sensor 44 will output a signal to the controller 40, which processes and sends the signal to the video device – therefore, one skilled in the art would recognize that a switch membrane as claimed would be used in order for the transmission as taught by Martch to occur.


detecting the position of the user's finger on the pressure plate (see at least fig. 1 and [0022], [0032]), 
transmitting the button selection signal depending on the recorded position and transmitting the button confirmation signal if a specified requirement is fulfilled (see at least figs. 1-6, [0022], [0032])
wherein the button selection signal in combination with the button confirmation signal is the control information (see at least figs. 1-6, [0022] “The button sensor 44 is generally a pressure sensitive sensor located under the buttons 20. The button sensor 44 detects when an object, preferably a finger, presses a button. The button sensor 44 is used to detect when a user desires to select one of the user selectable options 32 using the grid pattern 22, or is used to execute a variety of static functions that may be assigned to assorted buttons 20. Upon pushing the button, the button sensor 44 will output a signal to the controller 40, which processes and sends the signal to the video device.” and [0032] “Once a user has touched the 
Note that the switch membrane and bottom side are not shown directly.  However, Martch teaches a pressure sensitive sensor located under buttons 20 – therefore, the top side is the button side shown and the bottom side is under the buttons as described.  Further, Martch teaches that the button sensor 44 detects when a finger presses a button and the button sensor 44 is used to detect when a user desires to select one of the user selectable options 32 using the grid pattern 22 and upon pushing the button, the button sensor 44 will output a signal to the controller 40, which processes and sends the signal to the video device – therefore, one skilled in the art would recognize that a switch membrane as claimed would be used in order for the transmission as taught by Martch to occur.

As to claim 10, Martch teaches a control device with a processing system, the control device operable to operate a multimedia device (see at least figs. 1-3) depending on the position of a user's finger on a pressure plate (see at least figs. 1-6 and [0022], [0032]) comprising the pressure plate which comprises a bottom side and a top side opposite the bottom side, on which the user can move their finger, a regular grid made of tactile elements which can be haptically sensed by the user's finger and which are formed on the top side of the pressure plate (see at least fig. 1 and [0031] “the remote control 12 may provide tactile 
detect a position of the user's finger on a pressure plate (see at least fig. 1 and [0022], [0032]),
transmit a button selection signal depending on a recorded position, and transmit a button confirmation signal if a specified requirement is fulfilled (see at least fig. 1 and [0022], [0032]),
wherein the button selection signal in combination with the button confirmation signal is a control information (see at least figs. 1-6, [0022] “The button sensor 44 is generally a pressure sensitive sensor located under the buttons 20. The button sensor 44 detects when an object, preferably a finger, presses a button. The button sensor 44 is used to detect when a user desires to select one of the user selectable options 32 using the grid pattern 22, or is used to execute a variety of static functions that may be assigned to assorted buttons 20. Upon pushing the button, the button sensor 44 will output a signal to the controller 40, which processes and sends the signal to the video device.” and [0032] “Once a user has touched the button 20 that corresponds to the user selectable option 32 that they wish to select, they will select that option by pressing the button 20. The button sensor 44 will detect when a button has been pressed, and transmit the information to the video device through the transmitter 48 at 106. When the video device receives the signal indicating that button has been pressed, it will select the user selectable option 32 corresponding to the button being pressed at 108”).
Note that the switch membrane and bottom side are not shown directly.  However, Martch teaches a pressure sensitive sensor located under buttons 20 – therefore, the top side is 

As to claim 2, Martch teaches the input device according to claim 1 (see above rejection), wherein elements which can be detected in a haptic manner are depressions embedded in the top side of the pressure plate (see at least fig. 1 and [0031] “the remote control 12 may provide tactile feedback to the user in order to distinguish between the different buttons 20 in the grid pattern 22”).

As to claim 3, Martch teaches the input device according to claim 2 (see above rejection), wherein the depressions have a maximum width extension between 5 mm and 15 mm in the direction of the surface of the pressure plate (see at least [0022] “The button sensor 44 is generally a pressure sensitive sensor located under the buttons 20. The button sensor 44 detects when an object, preferably a finger, presses a button. The button sensor 44 is used to detect when a user desires to select one of the user selectable options 32 using the grid pattern 22, or is used to execute a variety of static functions that may be assigned to assorted buttons 20. Upon pushing the button, the button sensor 44 will output a signal to the controller 40, 

As to claim 4, Martch teaches the input device according to claim 2 (see above rejection), wherein the depressions are substantially executed in the shape of ball segments (see at least [0022] “The button sensor 44 is generally a pressure sensitive sensor located under the buttons 20. The button sensor 44 detects when an object, preferably a finger, presses a button. The button sensor 44 is used to detect when a user desires to select one of the user selectable options 32 using the grid pattern 22, or is used to execute a variety of static functions that may be assigned to assorted buttons 20. Upon pushing the button, the button sensor 44 will output a signal to the controller 40, which processes and sends the signal to the video device.” – note that the button depressions can be designed execute a variety of functions - therefore, the depressions executed in the shape of ball segments would be an obvious choice of design based on the function desired).

As to claim 5, Martch teaches the input device according to claim 1 (see above rejection), wherein the grid is executed as a Cartesian grid (see at least figs. 1 and 4).

As to claim 6, Martch teaches the input device according to claim 5, wherein the structured grid is a Cartesian grid (see at least figs. 1 and 4).



As to claim 8, Martch teaches the input device according to claim 1 (see above rejection), wherein the pressure plate is mounted so that it can move in a direction vertical to the top side and bottom side, and wherein a pressure button is arranged on the bottom side of the pressure plate to generate a button activation signal with its pressure (see at least figs. 1-6, [0022] “The button sensor 44 is generally a pressure sensitive sensor located under the buttons 20. The button sensor 44 detects when an object, preferably a finger, presses a button. The button sensor 44 is used to detect when a user desires to select one of the user selectable options 32 using the grid pattern 22, or is used to execute a variety of static functions that may be assigned to assorted buttons 20. Upon pushing the button, the button sensor 44 will output a signal to the controller 40, which processes and sends the signal to the video device.” and [0032] “Once a user has touched the button 20 that corresponds to the user selectable option 

As to claim 11, Martch teaches the input device according to claim 1 (see above rejection), further comprising: a transmission interface for sending a position signal depending on a position of a user's finger on one of the tactile elements, as well as a trigger signal when the one of the tactile elements is pressed by the user to activate function assigned to a highlighted menu item of the menu (see at least figs. 1-6, [0031] “Upon receiving the signal from the remote control 12, the video device 14 will highlight the corresponding user selectable option 32 on the user interface at 104. As the user moves their finger around the remote control 12 to different buttons 20, the video device 14 visually indicates the user selectable options 32 that correspond to the button currently being touched at 104. …. In addition to viewing the corresponding user selectable option 32 highlight on the screen, the remote control 12 may provide tactile feedback to the user in order to distinguish between the different buttons 20 in the grid pattern 22” and [0032] “Once a user has touched the button 20 that corresponds to the user selectable option 32 that they wish to select, they will select that option by pressing the button 20. The button sensor 44 will detect when a button has been pressed, and transmit the information to the video device through the transmitter 48 at 106. 

As to claim 12, Martch teaches the method for recording a control information with an input device according to claim 9 (see above rejection), wherein the input device further comprises: a transmission interface for sending a position signal depending on a position of a user's finger on one of the tactile elements, as well as a trigger signal when the one of the tactile elements is pressed by the user to activate function assigned to a highlighted menu item of the menu (see at least figs. 1-6, [0031] “Upon receiving the signal from the remote control 12, the video device 14 will highlight the corresponding user selectable option 32 on the user interface at 104. As the user moves their finger around the remote control 12 to different buttons 20, the video device 14 visually indicates the user selectable options 32 that correspond to the button currently being touched at 104. …. In addition to viewing the corresponding user selectable option 32 highlight on the screen, the remote control 12 may provide tactile feedback to the user in order to distinguish between the different buttons 20 in the grid pattern 22” and [0032] “Once a user has touched the button 20 that corresponds to the user selectable option 32 that they wish to select, they will select that option by pressing the button 20. The button sensor 44 will detect when a button has been pressed, and transmit the information to the video device through the transmitter 48 at 106. When the video device receives the signal indicating that button has been pressed, it will select the user selectable option 32 corresponding to the button being pressed at 108”).



As to claim 14, Martch teaches the input device according to claim 1 (see above rejection), wherein the tactile elements are embedded in the top side of the pressure plate in a shape of ball segments, each tactile element as a ball segment and the base circle of the each 

As to claim 15, Martch teaches the method for recording a control information with an input device according to claim 9 (see above rejection), wherein the tactile elements are embedded in the top side of the pressure plate in a shape of ball segments, each tactile 

As to claim 16, Martch teaches the control device with a processing system according to claim 10 (see above rejection), wherein the tactile elements are embedded in the top side of the pressure plate in a shape of ball segments, each tactile element as a ball segment and the .

Response to Arguments
Applicant’s arguments filed 12/7/20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551.  The examiner can normally be reached on Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623               
3/31/21                                                                                                                                                                                         
			/AMARE MENGISTU/                                        Supervisory Patent Examiner, Art Unit 2623